Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2006

Smith v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3021




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Smith v. Williamson" (2006). 2006 Decisions. Paper 1370.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1370


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    NO. 05-3021
                          _______________________________

                                   KENNETH SMITH,
                                             Appellant

                                            v.

                                 T. WILLIAMSON
                       ___________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 05-cv-00058)
                      District Judge: Honorable William J. Nealon
                    ______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   February 9, 2006

          Before: MCKEE, FUENTES AND NYGAARD, CIRCUIT JUDGES

                                 (Filed March 29, 2006)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Kenneth D. Smith, a federal prisoner, appeals pro se the order of the United States

District Court for the Middle District of Pennsylvania denying his habeas petition filed

pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will affirm the judgment of
the District Court.

       The parties are familiar with the facts, so we will only briefly revisit them here.

On March 24, 1999, Smith was arrested on state charges of robbery, theft, receiving

stolen property, and carrying a firearm without a license. On June 10, 1999, the

Pennsylvania Board of Probation and Parole (“the Board”) revoked Smith’s parole

supervision from a previous state term. The Board then imposed a 12 month term of

imprisonment. The state charges against Smith stemming from his March 24 arrest were

nolle prossed the following month in favor of federal prosecution. Smith was delivered to

the United States Marshals Service on July 15, 1999, on a writ of habeas corpus ad

prosequendum to answer a federal charge of being a felon in possession of a firearm in

the United States District Court for the Eastern District of Pennsylvania.

       On April 25, 2001, Smith was sentenced by the District Court for the Eastern

District of Pennsylvania to, inter alia, 120 month’ imprisonment. The United States

Marshals Service then returned Smith to the custody of the Commonwealth of

Pennsylvania, placing his federal judgment and commitment order as a detainer. Based

on his federal conviction, the Board found that Smith had committed new criminal

conduct. Accordingly, on November 19, 2001, the Board imposed a 30 month term of

imprisonment to run concurrent with Smith’s 12 month term imposed on June 10, 1999.

       Smith completed his state parole violator terms and was taken into federal custody

on September 6, 2003. At that time, the Bureau of Prisons (“BOP”) determined that

Smith’s federal sentence should be served consecutively to his state parole violator terms,
and credited Smith’s sentence with the twenty-five months (March 24, 1999, through

April 24, 2001) that he served prior to his sentencing in the District Court for the Eastern

District of Pennsylvania. However, the BOP declined to credit Smith’s federal sentence

with the period from April 25, 2001, through September 5, 2003, because Smith spent

that time serving his state parole violator terms. The BOP has calculated Smith’s

projected release date as September 9, 2010, via good conduct credits.

       In January 2005, Smith filed the underlying § 2241 petition in the District Court

for the Middle District of Pennsylvania. In his petition, Smith alleged that he is entitled

to federal sentence credit for the period from April 25, 2001, through September 5, 2003.

By order entered June 1, 2005, the District Court denied Smith’s petition. Specifically,

the District Court concluded that Smith was not entitled to federal sentence credit for the

time period at issue because it had already been applied to Smith’s state parole violator

terms. This timely appeal followed.

       We exercise plenary review over the District Court’s legal conclusions and apply a

clearly erroneous standard to its factual findings. See Cradle v. U.S. ex rel. Miner, 290
F.3d 536, 538 (3d Cir. 2002). A federal prisoner is statutorily entitled to credit for time

spent in official detention prior to the date his federal sentence commences that resulted

from: (1) the offense for which the sentence was imposed; or (2) any other charge for

which the defendant was arrested after the commission of the offense for which the

sentence was imposed, if that time has not been credited against another sentence. 18

U.S.C. § 3585(b). Smith’s federal sentence commenced on September 6, 2003, when he
was released by the Commonwealth of Pennsylvania and taken into federal custody. See

18 U.S.C. § 3585(a); United States v. Wilson, 503 U.S. 329, 333-34 (1992). Because the

entire period between Smith’s sentencing in the District Court for the Eastern District of

Pennsylvania (April 25, 2001) and the date his federal sentence commenced (September

5, 2003) was spent in service of his state parole violator terms, the BOP could not credit

Smith’s federal sentence with any of that time. See, e.g., Wilson, 503 U.S. at 337

(explaining that a prisoner can “not receive double credit for his detention time”); Rios v.

Wiley, 201 F.3d 257, 272 (3d Cir. 2000) (holding that 22 months spent serving state

sentence prior to imposition of federal sentence could not be credited under

§ 3585(b)). Smith’s arguments to the contrary are unavailing. In short, if Smith’s federal

sentence were credited for the time period from April 25, 2001, through September 5,

2003, he would be receiving improper double credit.

       For the foregoing reasons, we will affirm the District Court’s June 1, 2005, order.